Per Curiam,
The question presented by the case stated is whether the act of April 2,1868, P. L. 3, was repealed by the act of May 23, 1893, P. L. 117, so far as relates to the fees of aldermen, justices of the peace and constables elected or appointed in Luzerne county, subsequent to the passage of the last mentioned act. The learned judge of the court below held that it was, and he accordingly entered judgment against the defendant for fees under said act of 1893.
For reasons given in his opinion we are satisfied there was no error in so doing, and the judgment is therefore affirmed.